  19-00038-NPO Dkt 27 Filed 07/10/20 Entered 07/10/20 12:29:55 Page 1 of 27


__________________________________________________________________
                                               SO ORDERED,




                                              Judge Neil P. Olack
                                              United States Bankruptcy Judge
                                              Date Signed: July 10, 2020


            The Order of the Court is set forth below. The docket reflects the date entered.
__________________________________________________________________




                         UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF MISSISSIPPI

IN RE:

      DEWANE WHITTEN,                                                    CASE NO. 19-00467-NPO

       DEBTOR.                                                                        CHAPTER 7

LARRY AND REBECCA CLAY                                                               PLAINTIFFS

VS.                                                                   ADV. PROC. 19-00038-NPO

DEWANE WHITTEN                                                                      DEFENDANT

                       MEMORANDUM OPINION AND ORDER
                   GRANTING MOTION FOR SUMMARY JUDGMENT

       This matter came before the Court on the Motion for Summary Judgment (the “Summary

Judgment Motion”) (Adv. Dkt. 19) 1 filed by Larry Clay (“Larry Clay”) and Rebecca Clay

(collectively, with Larry Clay, the “Plaintiffs”); the Memorandum Brief in Support of Motion for




       1
          Citations to the record are as follows: (1) citations to docket entries in the above-styled
adversary proceeding (the “Adversary”) are cited as “(Adv. Dkt. ____)”; (2) citations to docket
entries in the above-styled bankruptcy case (the “Bankruptcy Case”) are cited as “(Bankr. Dkt.
____)”; and (3) citations to docket entries in the chapter 7 bankruptcy case commenced by George
L. Whitten (“George Whitten”) in Case No. 16-00338-NPO (the “George Whitten Bankruptcy
Case”) are cited as “(16-00338-NPO Dkt. ___)”.
                                           Page 1 of 27
  19-00038-NPO Dkt 27 Filed 07/10/20 Entered 07/10/20 12:29:55 Page 2 of 27




Summary Judgment (the “Summary Judgment Brief”) (Adv. Dkt. 20) filed by the Plaintiffs; the

Material Facts and Proceedings (the “Summary Judgment Material Facts”) (Adv. Dkt. 21) filed by

the Plaintiffs; the Defendant’s Response to the Plaintiffs’ Motion for Summary Judgment (the

“Response”) (Adv. Dkt. 23) filed by the debtor, Dewane Whitten (the “Defendant”); the

Defendant’s Memorandum Brief in Opposition to Motion for Summary Judgment (the “Brief in

Opposition to Summary Judgment Motion”) (Adv. Dkt. 24) filed by the Defendant; the

Defendant’s Response to the Plaintiffs’ Material Facts and Proceedings (the “Response to

Summary Judgment Material Facts”) (Adv. Dkt. 25) filed by the Defendant; and the Plaintiffs’

Reply in Support of Motion for Summary Judgment (the “Reply”) (Adv. Dkt. 26) filed by the

Plaintiffs in the Adversary. The Plaintiffs attached eight (8) exhibits, marked as Exhibits “1”

through “8” (Adv. Dkt. 19-1 to 19-8), to the Summary Judgment Motion. The Defendant attached

two (2) exhibits, marked as Exhibits “A” and “B” (Adv. Dkt. 23 at 7-21), to the Response.

                                          Jurisdiction

       The Court has jurisdiction over the subject matter of and the parties to this proceeding

under 28 U.S.C. § 1334. This matter constitutes a core proceeding pursuant to 28 U.S.C.

§ 157(b)(2)(A), (I), and (O). Notice of the Hearing was proper under the circumstances.

                                             Facts 2

       The facts at issue in the Adversary arise from a verbal agreement between the Plaintiffs

and Defendant regarding the purchase of one hundred and fifty (150)-acres of land in Pontotoc

County, Mississippi (the “Property”). After nearly two years, their ongoing business relationship

ended when the Plaintiffs discovered a judgment lien on the Property. Neither the Defendant nor



       2
          Pursuant to Rule 52 of the Federal Rules of Civil Procedure, as made applicable to the
Adversary by Rule 7052 of the Federal Rules of Bankruptcy Procedure, the following constitutes
the findings of fact and conclusions of law of the Court.
                                          Page 2 of 27
     19-00038-NPO Dkt 27 Filed 07/10/20 Entered 07/10/20 12:29:55 Page 3 of 27




her husband, George Whitten, informed the Plaintiffs of the lien. The Plaintiffs first learned of its

existence after George Whitten disclosed it in the George Whitten Bankruptcy Case. Unless

otherwise noted, the facts below are the findings of fact of the Circuit Court of Pontotoc County,

Mississippi (the “State Court”) in the Summary Judgment Order Granting Plaintiffs’ Motion for

Summary Judgment (the “State Court Summary Judgment Order”) (Adv. Dkt. 19-4).

A.      Verbal Agreement to Purchase the Property

        During the relevant period, the Property was owned jointly by the Defendant and George

Whitten and was subject to a mortgage held by Citizens Bank of Philadelphia (“Citizens Bank”).

On July 8, 2014, a judgment in the approximate amount of $2,800,000.00 (the “$2.8 Million

Judgment) was entered against George Whitten. In August of 2014, the Plaintiffs entered into

negotiations with the Defendant for the purchase of the Property. (Adv. Dkt. 19-4 at 1). During

these negotiations, the Defendant represented to Larry Clay that she possessed “good title” to the

Property and could convey title of the Property. (Adv. Dkt. 19-4 at 1). Larry Clay apparently was

aware that Citizens Bank held a mortgage on the Property but was unaware of the $2.8 Million

Judgment.

        Larry Clay agreed to pay the Defendant $2,300.00 per acre for a total purchase price of

$345,000.00. (Adv. Dkt. 19-4 at 1). According to the Plaintiffs, the Defendant agreed to finance

the purchase at an interest rate of six percent (6%) per annum. (Adv. Dkt. 19-1 at 2). The

Defendant denies that she ever agreed to finance the purchase. (Adv. Dkt. 25 at 1). Instead, she

contends that the parties agreed that Larry Clay either would obtain his own financing or assume

the mortgage held by Citizens Bank. (Adv. Dkt. 25 at 2). Whether the transaction gave rise to an

option to buy the Property or an agreement to purchase the Property, it is undisputed that Larry




                                           Page 3 of 27
     19-00038-NPO Dkt 27 Filed 07/10/20 Entered 07/10/20 12:29:55 Page 4 of 27




Clay agreed to pay the Defendant an initial payment of $1,000.00 followed by ongoing monthly

payments of $2,000.00 beginning September 4, 2014. (Adv. Dkt. 19-4 at 1).

        On September 4, 2014, Larry Clay drafted, signed, and dated a written contract reflecting

the parties’ agreement and mailed it to the Defendant or George Whitten along with a check in the

amount of $3,000.00. The written agreement apparently was never signed by the Defendant, and,

thus, there was never a written contract for the sale of the Property or a written option agreement.

        On the same day that Larry Clay sent the written agreement and $3,000.00 to the

Defendant, September 4, 2014, the $2.8 Million Judgment was enrolled in the Judgment Roll of

Pontotoc County, Mississippi, and became a lien upon the Property. See MISS. CODE ANN. § 11-

7-191. The Plaintiffs, who were unaware of the judgment lien, continued making monthly

payments of $2,000.00 to the Defendant. (Adv. Dkt. 19-1 at 2). The Defendant deposited the

$1,000.00 initial payment and the $2,000.00 monthly payments into her bank account for a total

of $43,000.00. (Adv. Dkt. 19-4 at 1).

B.      George Whitten Bankruptcy Case

        The Plaintiffs stopped making payments to the Defendant in June of 2016 when they

learned that George Whitten had filed a voluntary petition for relief under chapter 7 of the U.S.

Bankruptcy Code (16-00338-NPO Dkt. 1) on February 5, 2016. In Schedule D: Creditors Who

Have Claims Secured by Property (16-00338-NPO Dkt. 16 at 24-25), George Whitten disclosed

the $2.8 Million Judgment and its enrollment in Pontotoc County, Mississippi. (Adv. Dkt. 19-4 at

2; 16-00338-NPO Dkt. 16 at 24-25).

        On October 26, 2016, the Plaintiffs’ attorney sent a letter to the Defendant requesting that

the parties finalize the purchase of forty-four (44) acres of the Property, which they believed was

owned solely by the Defendant, in return for the $43,000.00 paid to the Defendant to date for the



                                           Page 4 of 27
     19-00038-NPO Dkt 27 Filed 07/10/20 Entered 07/10/20 12:29:55 Page 5 of 27




entire Property. (Adv. Dkt. 19-1 at 7). The Defendant acknowledged that she received the letter

but did not respond. (Adv. Dkt. 19-4 at 2). According to the Defendant, she and George Whitten

jointly owned the entire Property, and her name appeared as the sole owner of the forty four (44)

acres because of a scrivener’s error. (Adv. Dkt. 8 at 2).

C.      Foreclosure Sale of Property

        The Defendant stopped paying the mortgage on the Property to Citizens Bank when the

Plaintiffs stopped paying her. On December 15, 2016, Citizens Bank foreclosed and sold the

Property to a third party. (Adv. Dkt. 19-4 at 2). On January 13, 2017, the Plaintiffs’ attorney sent

a second letter to the Defendant demanding that she immediately return of $43,000.00 paid towards

the purchase price of the Property. (Adv. Dkt. 19-1 at 8). The Defendant did not respond to the

demand. (Adv. Dkt. 19-4 at 2).

D.      State Court Action

        On January 31, 2017, the Plaintiffs filed a Complaint (the “State Court Complaint”) in the

State Court in Cause No. 2017-034R(PO) (the “State Court Action”) against the Defendant. (Adv.

Dkt. 19-1). In the State Court Complaint, the Plaintiffs asserted common-law causes of action

against the Defendant for conversion, breach of contract, equitable estoppel, unjust enrichment,

and fraud. (Adv. Dkt. 19-1). On April 18, 2017, the Defendant, represented by counsel, filed an

Answer (the “State Court Answer”) (Adv. Dkt. 19-2) to the State Court Complaint.

        1.     State Court Summary Judgment Order

        On September 18, 2018, the Plaintiffs filed a motion for summary judgment pursuant to

Rule 56 of the Mississippi Rules of Civil Procedure (the “State Court Motion for Summary

Judgment”) seeking judgment as a matter of law on their claims for conversion, unjust enrichment,

and fraud. (Adv. Dkt. 19-4 at 2). The Defendant failed to file a response even though the State



                                           Page 5 of 27
  19-00038-NPO Dkt 27 Filed 07/10/20 Entered 07/10/20 12:29:55 Page 6 of 27




Court communicated “several requests for the Defendant to respond.” (Adv. Dkt. 19-4 at 3). On

October 22, 2018, a week before the trial was scheduled to begin, the Defendant filed the Motion

for Continuance (the “State Court Motion to Continue”) (Adv. Dkt. 19-3). In the State Court

Motion to Continue, the Defendant requested additional time to respond to the State Court Motion

for Summary Judgment and to prepare for the trial. (Adv. Dkt. 19-4 at 3). On October 24, 2018,

the State Court entered the State Court Summary Judgment Order denying the State Court Motion

to Continue and holding that the Plaintiffs had established claims against the Defendant for

conversion, unjust enrichment, and fraud as a matter of law. (Adv. Dkt. 19-4 at 6). Because the

Plaintiffs rely on the findings of fact set forth in the State Court Summary Judgment Order as the

basis for their dischargeability claims under 11 U.S.C. § 523(a)(2)(A), the Court summarizes the

State Court’s decision on each claim.

               (a)    Conversion Claim—State Law

       Citing Covington County Bank v. Magee, 177 So. 3d 826 (Miss. 2015), the State Court

noted that a conversion claim under Mississippi law “requires proof of a wrongful possession, or

the exercise of a dominion in exclusion or defiance of the owner’s right, or of an unauthorized and

injurious use, or of a wrongful detention after demand” and, moreover, that “[w]here one acquires

possession of the property in a lawful manner . . . his refusal to relinquish possession or control

over the property after a demand by plaintiff gives rise to the action.” Id. at 829. Based on the

facts presented by the Plaintiffs, the State Court found that “the Plaintiffs paid the Defendant

monthly for almost two years under the impression that they were purchasing real estate.” (Adv.

Dkt. 19-4 at 3-4). Yet when the Plaintiffs demanded that the Defendant return their money, she




                                           Page 6 of 27
   19-00038-NPO Dkt 27 Filed 07/10/20 Entered 07/10/20 12:29:55 Page 7 of 27




refused to do so. The State Court found that the Defendant’s refusal to return the money amounted

to a conversion. (Adv. Dkt. 19-4 at 3-4).

                (b)     Unjust Enrichment Claim—State Law

        With respect to the Plaintiffs’ claim of unjust enrichment, the State Court noted that “unjust

enrichment applies when one party has mistakenly paid another party.” Willis v. Rehab Sols.,

PLLC, 82 So. 3d 583, 588 (Miss. 2012). More specifically, a claim for unjust enrichment “applies

in situations where no legal contract exists, and the person charged is in possession of money or

property which, in good conscience and justice, he or she should not be permitted to retain.” Id.

Although the written contract drafted by Larry Clay was never signed by the Defendant and,

therefore, no enforceable contract existed for the sale of the Property, the Plaintiffs nevertheless

paid the Defendant $2,000.00 per month for the Property for nearly two (2) years. (Adv. Dkt. 19-

4 at 4). The State court found that the Defendant accepted these payments knowing that the $2.8

Million Judgment encumbered the Property. (Adv. Dkt. 19-4 at 4). For these reasons, the State

Court ruled that “the Defendant has been unjustly enriched.” (Adv. Dkt. 19-4 at 4).

                (c)     Fraud Claim—State Law

        Finally, as to the Plaintiffs’ fraud claim, the State Court noted that in Mississippi, the

elements of a claim for common-law fraud are: (1) a representation, (2) its falsity, (3) its

materiality, (4) the speaker’s knowledge of its falsity or ignorance of its truth, (5) his intent that it

should be acted on by the hearer and in the manner reasonably contemplated, (6) the hearer’s

ignorance of its falsity, (7) his reliance on its truth, (8) his right to rely thereon, and (9) his

consequent and proximate injury. Watson Labs., Inc. v. Mississippi, 241 So. 3d 573, 584 (Miss.

2018). The State Court found that the Plaintiffs had established these elements of fraud by clear

and convincing evidence based on the following summary of facts:



                                             Page 7 of 27
  19-00038-NPO Dkt 27 Filed 07/10/20 Entered 07/10/20 12:29:55 Page 8 of 27




       The Defendant represented to the Plaintiffs that she would be able to transfer the Property

to them. The Property, however, was subject to the $2.8 Million Judgment entered on July 8, 2014

and enrolled in Pontotoc County, Mississippi on September 4, 2014, during the same period the

Defendant agreed to sell the Property to the Plaintiffs for $345,000.00. Although the Defendant

claimed to own good title to the Property, she failed to inform the Plaintiffs that the Property was

encumbered by the $2.8 Million Judgment. George Whitten confirmed that he was aware of the

$2.8 Million Judgment lien on the Property and that he spoke to the Defendant about her

negotiations with the Plaintiffs. When the $2.8 Million Judgment was enrolled on September 4,

2014, Defendant admitted that she declined to inform the Plaintiffs of the judgment lien on the

Property. Indeed, the Plaintiffs’ first payment to the Defendant was made on the same day the

$2.8 Million Judgment was enrolled. In the two years following their verbal agreement, the

Defendant also declined to inform the Plaintiffs about the judgment lien. The Plaintiffs first

became aware of the $2.8 Million Judgment in June of 2016. Until then, the Plaintiffs relied on

the Defendant’s ability to convey good title and invested $43,000.00 for the purchase of the

Property. The Plaintiffs had a right to rely on the Defendant’s false representation because the

Defendant and George Whitten had extensive experience in real estate transactions.              The

Defendant used her special knowledge and expertise to take advantage of the Plaintiffs. Only

when the Plaintiffs independently discovered that the Property was subject to a judgment lien did

they stop making payments to the Defendant. (Adv. Dkt. 19-4 at 5-6). Based on the above factual

summary, the State Court found that the Defendant intentionally defrauded the Plaintiffs of

$43,000.00. (Adv. Dkt. 19-4 at 6).




                                           Page 8 of 27
     19-00038-NPO Dkt 27 Filed 07/10/20 Entered 07/10/20 12:29:55 Page 9 of 27




        2.        State Court Final Judgment on Liability and Damages

        On October 29, 2018, the State Court entered the Final Judgment Pursuant to Rule 54 as to

Liability, Compensatory Damages, Prejudgment Interest, and Post Judgment Interest and Order on

Punitive Damages and Attorney’s Fees (the “State Court Final Judgment on Liability and

Damages”). (Adv. Dkt. 19-5 at 1). In the State Court Final Judgment on Liability and Damages,

the State Court awarded the Plaintiffs $43,000.00 in compensatory damages and $5,901.26 in

prejudgment interest for a total of $48,901.46, 3 plus post-judgment interest at the rate of eight

percent (8%) interest per annum. (Adv. Dkt. 19-5). Because the Defendant was liable for fraud,

the State Court provided the Plaintiffs an opportunity to file a motion for an award of punitive

damages and/or attorney’s fees. (Adv. Dkt. 19-5 at 2). Instead, the Plaintiffs filed a motion seeking

the State Court’s approval to present the issue of punitive damages to a jury. (Adv. Dkt. 19-6).

The Defendant opposed the motion. Before the matter could be resolved, the State Court Action

was stayed by the Defendant’s commencement of the Bankruptcy Case.

E.      Bankruptcy Case

        On February 6, 2019, the Defendant filed a voluntary petition under chapter 7 of the U.S.

Bankruptcy Code. (Bankr. Dkt. 1). The Defendant identified the State Court Final Judgment on

Liability and Damages in her statement of financial affairs as a “collection judgment.” (Bankr.

Dkt. 27 at 35).

        On March 5, 2019, the Plaintiffs filed the Motion of Creditors Larry and Rebecca Clay to

Lift Stay for Purposes of Allowing Circuit Court of Pontotoc County to Further Rule (the “Stay

Motion”) (Bankr. Dkt. 19). In the Stay Motion, the Plaintiffs asked the Court to grant relief from



        3
         The State Court Final Judgment on Liability and Damages calculates the sum of the
$43,000.00 in compensatory damages and $5,901.26 in prejudgment interest as $48,901.46. (Adv.
Dkt. 19-5). The parties did not acknowledge this error, but the Court notes the $0.20 discrepancy.
                                           Page 9 of 27
  19-00038-NPO Dkt 27 Filed 07/10/20 Entered 07/10/20 12:29:55 Page 10 of 27




the automatic stay to allow the State Court to rule on the issues of punitive damages and/or

attorney’s fees. (Bankr. Dkt. 19 at 2). The Plaintiffs also filed the Motion of Creditors Larry and

Rebecca Clay to Extend the Time to Object to Discharge (the “Motion to Extend”) (Bankr. Dkt.

35). 4 The Court set a hearing on the Stay Motion and the Motion to Extend for April 15, 2019.

(Bankr. Dkt. 41).

       After the hearing, the Court entered the Order Granting Motion to Lift Stay [Dkt 19] and

Granting Motion to Extend Time to Object to Discharge [Dkt. 35] (the “Stay Order”) (Bankr. Dkt.

61) in the Bankruptcy Case. In the Stay Order, this Court granted the Plaintiffs relief from the

automatic stay to allow the State Court to rule on the issues of punitive damages and attorney’s

fees. (Bankr. Dkt. 61). The Court instructed the Plaintiffs, however, to “return to [the bankruptcy

court] for a determination of dischargeability issues under § 523(a), if any.” (Bankr. Dkt. 61). The

Court also extended the deadline to object to the Defendant’s discharge to October 2, 2019.

(Bankr. Dkt. 61).

F.     Return to State Court and State Court Final Judgment on Fees

       On September 23, 2019, the parties entered the Agreed Order on Punitive Damages and

Attorney Fees (the “State Court Agreed Order”) (Adv. Dkt. 19-7) in the State Court Action. The

State Court Agreed Order awarded the Plaintiffs $58,146.69, consisting of $52,133.75 in attorney’s

fees and $6,012.94 in expenses. (Adv. Dkt. 19-7). The Agreed Order also stated that “[t]hese

amounts may be included in a Proof of Claim filed in the Defendant’s Chapter 7 bankruptcy case.”

(Adv. Dkt. 19-7). On that same day, the State Court entered the Final Judgment Pursuant to Rule

54 as to Punitive Damages and Attorney Fees (the “State Court Final Judgment on Fees” or,



       4
         The Defendant filed the Debtor’s Response to Larry and Rebecca Clay’s Motion to
Extend the Time to Object to Discharge but did not object to “a reasonable extension of the
discharge deadline.” (Bankr. Dkt. 58 at 1).
                                          Page 10 of 27
  19-00038-NPO Dkt 27 Filed 07/10/20 Entered 07/10/20 12:29:55 Page 11 of 27




together with the State Court Final Judgment on Liability and Damages, the “State Court Final

Judgments”) (Adv. Dkt. 19-8). The State Court Final Judgment on Fees awarded the Plaintiffs

$58,146.69 in “addition to the amounts awarded pursuant to [the State Court Final Judgment on

Liability and Damages].” (Adv. Dkt. 19-8). The Defendant did not appeal the State Court Final

Judgments. (Adv. Dkt. 23 at ¶ 3). On September 26, 2019, the Plaintiffs filed a proof of claim

(Claim 6-1) in the amount of $110,200.98 in the Bankruptcy Case.

G.     Adversary

       On October 2, 2019, the Plaintiffs filed the Complaint to Determine Dischargeability of a

Debt (the “Adversary Complaint”) (Adv. Dkt. 1). In the Adversary Complaint, the Plaintiffs

outlined the State Court’s findings of fact in the State Court Summary Judgment Order and argued

that the State Court Summary Judgment Order and State Court Final Judgments “have preclusive

effect in establishing the elements required under [11 U.S.C.] § 523(a)(2)(A) so as to allow this

Court to determine the non-dischargeability of [the Defendant’s] money judgment debt owed to

the [Plaintiffs].” (Adv. Dkt. 1 at 4). The Plaintiffs alternatively asserted a claim under 11 U.S.C.

§ 523(a)(2)(A) for a debt arising by false representation and/or actual fraud based on the same set

of facts asserted in the State Court Action. (Adv. Dkt. 1 at 5).

       On November 20, 2019, the Defendant filed the Answer and Defenses to the Complaint to

Determine Dischargeability of Debt (the “Adversary Answer”) (Adv. Dkt. 8). The Defendant

admitted most of the allegations in the Adversary Complaint but adopted a different narrative

regarding the nature of the parties’ transaction. (Adv. Dkt. 8 at 2-3). The Debtor denied that she

falsely or fraudulently represented to the Plaintiffs that she could convey title to the Property. She

asserted that she remitted the payments of $2,000.00 per month to Citizens Bank for payment of

the mortgage on the Property, which benefitted Larry Clay because it preserved his opportunity to



                                           Page 11 of 27
  19-00038-NPO Dkt 27 Filed 07/10/20 Entered 07/10/20 12:29:55 Page 12 of 27




purchase the Property. (Adv. Dkt. 8 at 4). She insisted that the Plaintiffs could have purchased

the Property from Citizens Bank at the foreclosure sale or later from the entity who purchased the

Property at the foreclosure sale. (Adv. Dkt. 8 at 5).

       On May 19, 2020, the Plaintiffs filed the Summary Judgment Motion, 5 asserting that they

are entitled to summary judgment as a matter of law that the debt created by the State Court Final

Judgments is nondischargeable pursuant to 11 U.S.C. § 523(a)(2)(A). (Adv. Dkt. 19 at 2). In

support of their position, the Plaintiffs attached to the Summary Judgment Motion the following

pleadings filed in the State Court Action: (1) the State Court Complaint; (2) the State Court

Answer; (3) the State Court Motion to Continue; (4) the State Court Summary Judgment Order;

(5) the State Court Final Judgment on Liability and Damages; (6) the Defendant’s Response to

Plaintiffs’ Motion Seeking Court Approval to Present Issue of Punitive Damages to Jury (Adv.

Dkt. 19-6); (7) the State Court Agreed Order; and (8) the State Court Final Judgment on Fees. The

Plaintiffs also filed the Summary Judgment Material Facts which consists largely of a recitation

of the facts that the State Court deemed undisputed. In the Summary Judgment Brief, the Plaintiffs

argue that these undisputed facts establish the elements of their dischargeability claims for a false

representation and actual fraud under 11 U.S.C. § 523(a)(2).




       5
         The Plaintiffs previously filed a Motion for Summary Judgment (Adv. Dkt. 12) on April
23, 2020 that the Court denied on procedural grounds in its Order Denying Motion for Summary
Judgment (Adv. Dkt. 15). On May 15, 2020, the Plaintiffs filed the Motion to Amend Scheduling
Order Dispositive Motion Deadline (the “Motion to Amend”) (Adv. Dkt. 16) and the
Memorandum in Support of Motion to Amend Scheduling Order Dispositive Motion Deadline
(Adv. Dkt. 17). The deadline for filing dispositive motions in the Scheduling Order (Adv. Dkt. 9)
expired on April 27, 2020, before entry of the Court’s Order Denying Motion for Summary
Judgment. (Adv. Dkt. 15). The Plaintiffs asked the Court to amend the Scheduling Order to allow
them to file the Summary Judgment Motion, the Summary Judgment Material Facts, and the
Summary Judgment Brief (collectively, the “Proposed Pleadings”). (Adv. Dkt. 18). The Court
entered the Order Granting Motion to Amend Scheduling Order Dispositive Motion Deadline
(Adv. Dkt. 18) allowing the Plaintiffs five (5) days to file the Proposed Pleadings.
                                           Page 12 of 27
  19-00038-NPO Dkt 27 Filed 07/10/20 Entered 07/10/20 12:29:55 Page 13 of 27




         In the Response, the Defendant asserts that “a genuine issue of material fact exists with

regard to the [sic] whether [the] actions of the [Defendant], when considered in conjunction with

the actions of Larry Clay, give rise to the alleged non-dischargeable claims.” (Adv. Dkt. 23 at 2).

In support of her position, the Defendant attached to the Response: (1) the Affidavit (Adv. Dkt.

23 at 7-17) of LaDonna M. Griggs (the “Griggs Affidavit”) and her own affidavit (the “Defendant

Affidavit”) (Adv. Dkt. 23 at 18-21). The Defendant also filed the Response to Summary Judgment

Material Facts and the Brief in Opposition to Summary Judgment Motion. The Plaintiffs filed the

Reply.

                                             Discussion

A.       Summary Judgment Standard

         Rule 56 of the Federal Rules of Civil Procedure, as made applicable to adversary

proceedings by Rule 7056 of the Federal Rules of Bankruptcy Procedure, provides that “[t]he court

shall grant summary judgment if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a). To

prevail on a motion for summary judgment, a party must “cit[e] to particular parts of materials in

the record, including depositions, documents, electronically stored information, affidavits or

declarations, stipulations (including those made for purposes of the motion only), admissions,

interrogatory answers, or other materials.” FED. R. CIV. P. 56(c)(1)(A). “[I]f the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any,

show that there is no genuine issue as to any material fact and that the moving party is entitled to

judgment as a matter of law” then the court shall grant the motion for summary judgment. Am.

Express Centurion Bank v. Valliani (In re Valliani), No. 13-4030, 2014 WL 345700, at *2-3




                                           Page 13 of 27
  19-00038-NPO Dkt 27 Filed 07/10/20 Entered 07/10/20 12:29:55 Page 14 of 27




(Bankr. E.D. Tex. Jan. 30, 2014) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)

(internal quotations omitted)).

       The movant carries the burden “of informing the . . . court of the basis for its motion, and

identifying those portions of ‘the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any,’ which it believes demonstrate the absence

of a genuine issue of material fact.” See Celotex Corp., 477 U.S. at 323. The Court “must draw

all reasonable inferences in favor of the nonmoving party, and it may not make credibility

determinations or weigh the evidence.” Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133,

150 (2000). “[T]here are two (2) elements that must be met in order for summary judgment to be

appropriate: (1) there must be no genuine dispute of the material fact; and (2) the undisputed facts

are such that the movant is entitled to judgment as a matter of law.” Greenpoint AG, LLC v. Kent

(In re Kent), 554 B.R. 131, 139 (Bankr. N.D. Miss. 2016). The court looks to the substantive law

to determine if a fact is material. Id. at 139-40.

       If the movant meets the initial burden, “the burden of production shifts to the nonmovant

who then must rebut the presumption by coming forward with specific facts, supported by the

evidence in the record, upon which a reasonable factfinder could find a genuine fact issue for trial.”

Quackenbush v. U.S. Dep’t of Educ. (In re Quackenbush), No. 16-00044-NPO, 2018 WL 4056993,

at *3 (Bankr. S.D. Miss. Aug. 24, 2018) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986)). Further, “a party cannot defeat summary judgment with conclusory allegations,

unsubstantiated assertions, or ‘only a scintilla of evidence.’” Delta & Pine Land Co. v. Nationwide

Agribusiness Ins. Co., 530 F.3d 395, 399 (5th Cir. 2008) (quoting Little v. Liquid Air Corp., 37

F.3d 1069, 1075 (5th Cir. 1994)). Summary judgment is proper where “the nonmoving party has




                                            Page 14 of 27
  19-00038-NPO Dkt 27 Filed 07/10/20 Entered 07/10/20 12:29:55 Page 15 of 27




failed to make a sufficient showing on an essential element of her case with respect to which she

has the burden of proof.” Celotex Corp., 477 U.S. at 323.

B.     Dischargeability Standard

       Usually, “all debts arising prior to the filing of the bankruptcy petition will be discharged.”

United States v. Coney, 689 F.3d 365, 371 (5th Cir. 2012) (citing In re Bruner, 55 F.3d 195, 197

(5th Cir. 1995)). Although this is the general rule, “Congress has provided that certain types of

liabilities are excepted from the general rule of discharge” in order to “ensure that the Bankruptcy

Code’s ‘fresh start’ policy is only available to ‘honest but unfortunate debtor[s].’” Id. (citations

omitted). “The statutory provisions [in 11 U.S.C. § 523(a)] 6 governing nondischargeability reflect

a congressional decision to exclude from the general policy of discharge certain categories of debt

. . . .” Grogan v. Garner, 498 U.S. 279, 286-87 (1991). In order to prevail, the party asserting the

exception to discharge must prove that the debt is nondischargeable by a preponderance of the

evidence. Id. at 291. RecoverEdge L.P. v. Pentecost, 44 F.3d 1284, 1292 (5th Cir. 1995) (citing

Grogan, 498 U.S. at 286). A fact is proven by a preponderance of the evidence if the Court finds

it more likely than not that the fact is true. EPA v. Sequo Corp. (In re Bell Petroleum Servs., Inc.),

3 F.3d 889, 909-10 (5th Cir. 1993). “[E]xceptions to discharge must be strictly construed against

the creditor and liberally construed in favor of the debtor.” Country Credit, LLC v. Kornegay (In

re Kornegay), Adv. No. 11-00042-KMS, 2012 WL 930818, at *3 (Bankr. S.D. Miss. Mar. 19,

2012) (citing Lanier v. Futch (In re Futch), Adv. No. 09–00144–NPO, 2011 WL 576071, at *16

(Bankr. S.D. Miss. Feb. 4, 2011)); see Mammel v. Pierce (In re Pierce), Adv. No. 10–3408, 2011

WL 2312037, at *1 (Bankr. N.D. Tex. June 10, 2011); Fezler v. Davis (In re Davis), 194 F.3d 570,




       6
         Hereinafter, all code sections refer to the Code found at Title 11 of the United State Code,
unless otherwise noted.
                                           Page 15 of 27
  19-00038-NPO Dkt 27 Filed 07/10/20 Entered 07/10/20 12:29:55 Page 16 of 27




573 (5th Cir. 1999); Hudson v. Raggio & Raggio, Inc. (In re Hudson), 107 F.3d 355, 356 (5th Cir.

1997).

         1.     Section 523(a)(2)(A)

         In the Adversary Complaint, the Plaintiffs seek a finding of nondischargeability of the State

Court Final Judgments based on § 523(a)(2)(A). Section 523(a)(2)(A) excepts certain debts from

discharge if the debt was obtained by “false pretenses, a false representation, or actual fraud, other

than a statement respecting the debtor’s or an insider’s financial condition.”             11 U.S.C.

§ 523(a)(2)(A).      Section 523(a)(2)(A) encompasses three separate grounds for non-

dischargeability, all of which apply to “debts obtained by frauds involving moral turpitude or

intentional wrong.” First Nat’l Bank LaGrange v. Martin (In re Martin), 963 F.2d 809, 813 (5th

Cir. 1992). In defining the elements of non-dischargeability under § 523(a)(2)(A), the Fifth Circuit

has distinguished the proof required for false pretenses, false representations, and actual fraud.

AT&T Universal Card Servs. v. Mercer (In re Mercer), 246 F.3d 391, 402 (5th Cir. 2001). A claim

under 11 U.S.C. § 523(a)(2) based on a false representation must include an actual

misrepresentation by the debtor, but a claim based on false pretenses may involve misleading

conduct without a false representation. Wright v. Minardi (In re Minardi), 536 B.R. 171, 187

(Bankr. E.D. Tex. 2015). A claim premised on actual fraud likewise encompasses forms of fraud

that can be accomplished without a false representation. Husky Int’l Elecs., Inc. v. Ritz (In re Ritz),

136 S. Ct. 1581, 1586 (2016). The Plaintiffs seek summary judgment on the ground that the debt

evidenced by the State Court Final Judgments is nondischargeable because of the Defendant’s

false representation and/or actual fraud.




                                            Page 16 of 27
  19-00038-NPO Dkt 27 Filed 07/10/20 Entered 07/10/20 12:29:55 Page 17 of 27




               a.      False Representation—§ 523(a)(2)(A)

       To obtain a judgment that a debt is nondischargeable for a false representation, the

misrepresentation must be “(1) a knowing and fraudulent falsehood; (2) describing past or current

facts; (3) that was relied upon by the other party.” Hancock Bank v. Harper (In re Harper), 475

B.R. 540, 547 (Bankr. S.D. Miss. 2012). It is not necessary that the false representation be made

in writing for the debt to be excepted from discharge. Md. Central Collection Unit v. Johnson (In

re Johnson), No. 19-00183, 2019 WL 4164860, at *5 (Bankr. D. Md. Aug. 30, 2019). The false

representation giving rise to the debt must have been made knowingly and fraudulently. A debtor’s

silence regarding a material fact may qualify under § 523(a)(2)(A). 4 COLLIER ON BANKRUPTCY

¶ 523.08[d] (16th ed. 2019). “The failure to perform a mere promise is not sufficient to make a

debt nondischargeable, even if there is no excuse for the subsequent breach. A debtor’s statement

of future intention is not necessarily a misrepresentation if intervening events cause the debtor’s

future actions to deviate from previously expressed intentions.” Id. Moreover, a misrepresentation

of the debtor’s intention to perform contractual duties may be a false representation if the debtor

had no intention of performing any of the obligations under the contract. Allison v. Roberts (In re

Allison), 960 F.2d 481, 484 (5th Cir. 1992).

               b.      Actual Fraud—§ 523(a)(2)(A)

       Prior to the U.S. Supreme Court’s decision in Ritz, the Fifth Circuit in RecoverEdge held

that the elements of actual fraud pursuant to § 523(a)(2)(A) required proof that: (1) the debtor

made representations; (2) at the time they were made, the debtor knew they were false; (3) the

debtor made the representations with the intention and purpose to deceive the creditor; (4) the

creditor relied on such representations; and (5) the creditor sustained losses as a proximate result

of the representation. RecoverEdge L.P., 44 F.3d at 1293. In Ritz, the Supreme Court held that



                                          Page 17 of 27
  19-00038-NPO Dkt 27 Filed 07/10/20 Entered 07/10/20 12:29:55 Page 18 of 27




“actual fraud” in § 523(a)(2)(A) can be accomplished without a false representation from a debtor

to a creditor. In re Ritz, 136 S. Ct. at 1585, 1590. The Supreme Court thus expanded the definition

of actual fraud to include other forms of fraudulent conduct but declined to adopt a definition of

fraud “for all times and circumstances.” Id. For a claim of actual fraud based on a false

representation, however, the elements set forth in RecoverEdge remain applicable.

C.     Rooker-Feldman Doctrine and Collateral Estoppel

       The Plaintiffs assert that the State Court’s findings in the State Court Summary Judgment

Order as to their common-law fraud claim supports their nondischargeability claims under

§ 523(a)(2)(A) without the need for any additional testimony or other evidence. Indeed, all of the

exhibits attached by the Plaintiffs to the Summary Judgment Motion originated in the State Court

Action. The Defendant, in contrast, maintains that the Court must consider certain additional facts

“not discernible” from the record in the State Court Acton in determining the dischargeability of

the State Court Final Judgments. The Defendant attached to the Response the Defendant Affidavit

and the Griggs Affidavit, both of which include facts not considered by the State Court.

       In the Defendant Affidavit, the Defendant testified that neither she nor George Whitten

ever agreed to owner-finance the sale of the Property to Larry Clay and that any owner-financing

arrangement would have been impossible because of the mortgage held by Citizens Bank. The

Defendant also testified that in February of 2017 George Whitten attempted to arrange the sale of

the Property from its current owner to Larry Clay for the same total purchase price of $345,000.00.

       In the Griggs Affidavit, the affiant, LaDonna M. Griggs (“Griggs”), testified that she and

Larry Clay were married on January 19, 2013 and were granted a divorce on December 15, 2014.

Griggs further testified that in connection with their divorce, they entered into a property settlement

agreement that did not reference any ownership interest in the Property. The Defendant maintains



                                            Page 18 of 27
  19-00038-NPO Dkt 27 Filed 07/10/20 Entered 07/10/20 12:29:55 Page 19 of 27




that Griggs’ testimony lends credence to her position that the parties never contemplated an owner-

financing arrangement. The facts presented in the Defendant Affidavit and the Griggs Affidavit,

according to the Defendant, raise a genuine dispute that precludes summary judgment in favor of

the Plaintiffs. The Court, therefore, considers as a preliminary matter the applicability of the

closely-related doctrines of Rooker-Feldman 7 and collateral estoppel.

       The ultimate determination of the dischargeability of a debt under bankruptcy law rests

within the exclusive jurisdiction of the bankruptcy court, but the doctrines of Rooker-Feldman and

collateral estoppel prevent a bankruptcy court from reconsidering the same facts and issues

“actually and necessarily” litigated by a state court. Gupta v. E. Idaho Tumor Inst., Inc. (In re

Gupta), 394 F.3d 347, 349-50 (5th Cir. 2004); Gauthier v. Cont’l Diving Servs. Inc., 831 F.2d 559,

561 (5th Cir. 1987). Thus, even though non-dischargeability is “independent of the issue of the

underlying claim’s validity, which is determined by state law,” these doctrines can provide an

alternative basis to satisfy the elements of a non-dischargeability claim. Grogan, 498 U.S. at 280;

Raspanti v. Keaty (In re Keaty), 397 F.3d 264, 270 (5th Cir. 2005). The opposite is also true—the

elements of a nondischargeable claim “that have not been actually and necessarily litigated or that

are not discernible from the record, must also be determined by [the bankruptcy court] after hearing

all relevant evidence.” Harold V. Simpson & Co. v. Shuler (In re Shuler), 722 F.2d 1253, 1256

(5th Cir. 1984).

       The Rooker-Feldman doctrine bars a bankruptcy court from reviewing a state court

judgment because federal courts, as courts of original jurisdiction, lack the power to modify or

nullify final judgments of state courts. Union Planters Bank Nat’l Ass’n v. Salih, 369 F.3d 457,




       7
         The doctrine derives from two (2) U.S. Supreme Court decisions, Rooker v. Fid. Trust
Co., 263 U.S. 413 (1923) and District of Columbia Ct. of App. v. Feldman, 460 U.S. 462 (1983).
                                          Page 19 of 27
  19-00038-NPO Dkt 27 Filed 07/10/20 Entered 07/10/20 12:29:55 Page 20 of 27




462 (5th Cir. 2004) (quotation omitted). Collateral estoppel or issue preclusion “bars ‘successive

litigation of an issue of fact or law actually litigated and resolved in a valid court determination

essential to the prior judgment,’ even if the issue recurs in the context of a different claim.” Taylor

v. Sturgell, 553 U.S. 880, 892 (2008). As to the preclusive effect of a state court judgment under

the principle of collateral estoppel, federal courts must apply whatever preclusive effect a court of

the same state that rendered the judgment would afford that judgment. Shimon v. Sewerage &

Water Bd. of New Orleans, 565 F.3d 195, 199 (5th Cir. 2009) (citing Parsons Steel, Inc. v. First

Ala. Bank, 474 U.S. 518, 523 (1980)). Because the judgment was rendered by a Mississippi court,

this Court’s inquiry begins with a review of the Mississippi rules of issue preclusion. Gober v.

Terra Corp. (In re Gober), 100 F.3d 1195, 1201 (5th Cir. 1996).

         Under Mississippi law, a party is collaterally estopped from raising an issue that was: “(1)

actually litigated in the former action; (2) determined by the former action; and (3) essential to the

judgment in the former action.” Gibson v. Williams, Williams & Montgomery, P.A., 186 So. 3d

836, 845 (Miss. 2016) (citation omitted). Moreover, for collateral estoppel to apply, the first action

must have ended in a final judgment on the merits. EMC Mortg. Corp. v. Carmichael, 17 So. 3d

1087 (Miss. 2009). Summary judgments have been deemed to be judgments “on the merits” for

purposes of issue preclusion. Beene v. Feguson Automotive, Inc., 37 So. 3d 695 (Miss. Ct. App.

2010).

D.       Application of Principles

         The record demonstrates that the Plaintiffs and Defendant were opposing parties in the

State Court Action and the transaction regarding the sale of the Property was essential to the entry

of the State Court Final Judgments against the Defendant, as it is to any judgment rendered in the

Adversary. The State Court entered the State Court Summary Judgment Order adopting the facts



                                            Page 20 of 27
  19-00038-NPO Dkt 27 Filed 07/10/20 Entered 07/10/20 12:29:55 Page 21 of 27




presented by the Plaintiffs which the Defendant did not dispute because of her failure to respond

to the State Court Summary Judgment Motion. (Adv. Dkt. 19-4 at 1). The State Court relied on

these finding of facts to render the State Court Final Judgment on Liability and Damages. (Adv.

Dkt. 19-5). The parties resolved the remaining issues of punitive damages and attorneys’ fees in

the State Court Agreed Order. (Adv. Dkt. 19-7). Based on the State Court Agreed Order, the State

Court entered the State Court Final Judgment on Fees. (Adv. Dkt. 19-8). The Defendant did not

appeal the State Court Final Judgments, and they became final. 8

       The Defendant asserts that the State Court Summary Judgment Order was effectively a

default judgment that failed to consider numerous significant facts. (Adv. Dkt. 24 at 4).      In

Mississippi, however, the doctrine of collateral estoppel applies to a previous default judgment

“where personal jurisdiction of a defendant has been obtained.” Sanders v. Nunley (In re Nunley),

237 B.R. 907, 912-13 (Bankr. N.D. Miss 1999). In that regard, the Court notes that the Defendant

was represented by counsel during the State Court Action, filed the State Court Answer, and never

contested personal jurisdiction.

       In the State Court Summary Judgment Order, the State Court discussed the Defendant’s

failure to file a response to the State Court Motion for Summary Judgment. The State Court made

“several requests for the Defendant to respond.” (Adv. Dkt. 19-3). Then, on October 22, 2018, a

week before the State Court Action was scheduled to begin, the Defendant filed the State Court

Motion to Continue requesting “additional time to respond to the motion for summary judgment

and to prepare for trial [but] declined to express that additional discovery was needed to respond

to the motion for summary judgment pursuant to M.R.C.P. 56(f).” (Adv. Dkt. 19-3). The State

Court denied the State Court Motion to Continue and entered the State Court Summary Judgment



       8
           No one contests the finality of the State Court Final Judgments.
                                            Page 21 of 27
  19-00038-NPO Dkt 27 Filed 07/10/20 Entered 07/10/20 12:29:55 Page 22 of 27




Order on October 24, 2018. The Defendant did not appeal the State Court Final Judgments. The

Defendant had a meaningful opportunity to participate in the State Court Action but failed to do

so. Accordingly, the Court finds that the principle of collateral estoppel applies to the State Court

Summary Judgment Order.

         The Court next considers whether the elements for false representation and/or actual fraud

under § 523(a)(2) are identical to the elements for common-law fraud on which the State Court

Final Judgments were premised. Although collateral estoppel requires that the issue has been

“actually litigated,” there is no requirement that a court make a specific finding on the issue. If a

decision on the issue was necessary or essential to the judgment, the decision on the issue will be

given preclusive effect. In that regard, an issue is essential or necessary to the judgment if the

judgment could not have been rendered without a decision on the particular issue. Miss. Emp’t

Sec. Comm’n v. Philadelphia Mun. Separate Sch. Dist. of Neshoba Cty., 437 So. 2d 388, 396 (Miss.

1983).

         1.     Defendant’s False Representations

         As noted previously, for a debt to be excepted from discharge under § 523(a)(2) for a false

representation, the misrepresentation must be “(1) a knowing and fraudulent falsehood; (2)

describing past or current facts; (3) that was relied upon by the other party.” Harper, 475 B.R. at

547. In the State Court Summary Judgment Order, the State Court found that the Defendant

represented to the Plaintiffs that she possessed title to the Property when she knew about the $2.8

Million Judgment but declined to inform the Plaintiffs of the judgment lien on the Property. The

Defendant’s misrepresentations to Larry Clay regarding her ability to transfer title of the

Property—when the “Plaintiffs’ first payment to the Defendant happened to be the same day the




                                           Page 22 of 27
  19-00038-NPO Dkt 27 Filed 07/10/20 Entered 07/10/20 12:29:55 Page 23 of 27




over two million dollar judgment was enrolled in Pontotoc County”—led the State Court to hold

that the Defendant’s false representations were knowingly and fraudulently made.

       The State Court also found that the Plaintiffs had a right to rely on the Defendant’s

misrepresentation that she had the ability to convey good title to the Property. The State Court

compared the Defendant’s experience in multiple real estate transactions with the Plaintiffs’ lack

of such knowledge and expertise. The State Court additionally noted that in Mississippi the “right

to rely on a party can be accomplished simply because ‘she is the party he was doing business

with.’” (Adv. Dkt. 19-3 at 6) (citing Holland v. Mayfield, 826 So. 2d 664, 675 (Miss. 1999)). The

Court finds that the elements that the Plaintiffs must prove to establish a false representation claim

under § 523(a)(2)(A) mirror those for common-law fraud that the Plaintiffs proved in the State

Court Action and, thus, establish the Plaintiffs’ nondischargeability claim.

       The Defendant offers her own testimony and the testimony of Griggs to support her

contention that the verbal agreement to sell the Property never included any owner-financing

component. (Adv. Dkt. 23 at 2-3). Her allegations, however, directly conflict with the State

Court’s findings of fact that “[t]he Defendant represented that she . . . could convey title to the

Plaintiffs” and that “[t]he negotiated agreement settled for the Plaintiffs to pay for the land at . . .

($2,300.00) an acre, a total purchase price of . . . ($345,000.00) with a six percent (6%) interest.”

(Adv. Dkt. 19-4 at 1). To consider the Defendant Affidavit and Griggs Affidavit would require

the Court to revisit issues actually litigated by the State Court. The Defendant insists that the Court

may consider these facts because they are not discernible from the record in the State Court Action.

The State Court Summary Judgment Order contains detailed facts upon which the State Court

Final Judgments were based, including the Defendant’s agreement to sell the Property to the

Plaintiffs and to finance the purchase of the Property. That the State Court rendered these facts



                                            Page 23 of 27
  19-00038-NPO Dkt 27 Filed 07/10/20 Entered 07/10/20 12:29:55 Page 24 of 27




without examining the Defendant’s evidence does not negate their preclusive effect. Only when a

court is unable to discern from the record the facts upon which a determination is made may a

court refuse to apply collateral estoppel to a state court judgment. See In re Shuler, 722 F.2d at

1257-58.

       In addition, the Defendant faults Larry Clay for relying on her misrepresentation regarding

the status of the title to the Property and invokes the doctrine of caveat emptor. In the Response,

she states, “At some point, [Larry] Clay had to undertake some due diligence to determine the state

of the title to the [P]roperty rather than relying on the representations of the [Defendant].” (Adv.

Dkt. 23 at 4). False representation under § 523(a)(2)(A) requires proof that the other party relied

on the misrepresentation. The U.S. Supreme Court has held that the other party’s reliance on the

false representation must be justifiable, rather than reasonable. Field v. Mans, 516 U.S. 59, 60

(1995). The Second Restatement of Torts provides that a person is justified in relying on a

representation of fact “although he might have ascertained the falsity of the representation had he

made an investigation.” RESTATEMENT (SECOND)           OF   TORTS § 540 (Am. Law Inst. 1977). A

leading treatise instructs that courts should focus on whether the falsity of the representation was

or should have been readily apparent to the individual to whom it was made. 4 COLLIER              ON

BANKRUPTCY ¶ 523.08[d] (16th ed. 2019). Reliance on a misrepresentation is justifiable “unless

its falsity is obvious or there are ‘red flags’ indicating such reliance is unwarranted.” In re Mercer,

246 F.3d at 418. Consistent with the State Court’s findings, the Court likewise finds that the

Plaintiffs were justified in relying on the Defendant’s false representation about her ability to

transfer title given the Defendant’s expertise in real estate matters. In summary, the Plaintiffs have

demonstrated that the Defendant made false representations pursuant to § 523(a)(2)(A) that render

the State Court Final Judgments nondischargeable.



                                            Page 24 of 27
  19-00038-NPO Dkt 27 Filed 07/10/20 Entered 07/10/20 12:29:55 Page 25 of 27




        2.      Defendant’s Actual Fraud

        Because the alleged representation of the Defendant that she could convey “good title” to

the Property is the centerpiece of the Plaintiffs’ dischargeability claims, there is significant overlap

in the elements of proof for a false representation and actual fraud. For this same reason, the

elements of actual fraud pursuant to § 523(a)(2)(A) are similar to the elements of common-law

fraud that the State Court contemplated in rendering its determination. As noted previously, under

§ 523(a)(2)(A) the Plaintiffs must prove by a preponderance of the evidence that: (1) the Defendant

made representations; (2) at the time they were made, the Defendant knew they were false; (3) the

Defendant made the representations with the intention and purpose to deceive the Plaintiffs; (4)

the Plaintiffs relied on such representations; and (5) the Plaintiffs sustained losses as a proximate

result of the representation. RecoverEdge L.P., 44 F.3d at 1293. The State Court found, in

summary, that: (1) the Defendant represented to the Plaintiffs that she would be able to transfer

the Property to them; (2) the Defendant knew of the encumbrances on the Property; (3) the

Defendant claimed to own good title, failed to inform the Plaintiffs of the Property’s

encumbrances, represented that the Property was not subject to liens or judgments when she agreed

to sell the Property to the Plaintiffs, admitted to declining to inform the Plaintiffs of the enrolled

judgment on the Property, and, in the two (2) years following the transaction, declined to inform

the Plaintiffs that the Property had acquired a judgment against it; (4) the Plaintiffs’ relied on the

Defendant’s ability to sell good title and invested $43,000.00 towards the purchase of the Property;

and (5) as a result, the Plaintiffs paid $43,000.00 to the Defendant, which she refused to return.

(Adv. Dkt. 19-4 at 5-6). From these findings of fact, the State Court concluded that “the Defendant

intentionally defrauded the Plaintiffs of forty-three thousand dollars ($43,000.00).” (Adv. Dkt.

19-3 (emphasis added)).       The Court finds that the State Court Final Judgments are non-



                                            Page 25 of 27
  19-00038-NPO Dkt 27 Filed 07/10/20 Entered 07/10/20 12:29:55 Page 26 of 27




dischargeable under § 523(a)(2)(A) based on the State Court’s findings of actual fraud against the

Defendant.

       3.      Summary

       The Defendant attempts to assert a narrative that conflicts with the State Court’s findings

of fact. Although the Griggs Affidavit and the Defendant Affidavit may support the Defendant’s

position that there was no owner-financed transaction between the Plaintiffs and the Defendant,

this Court does not have the power to modify or reverse the findings of fact rendered by the State

Court. The State Court Action provided the Defendant with the proper forum to dispute the

Plaintiffs’ version of the events regarding the attempted sale of the Property. The Adversary is not

the appropriate forum to revisit that dispute. In the absence of a genuine dispute, the Plaintiffs are

entitled to judgment as a matter of law.

                                            Conclusion

       The Plaintiffs have met their burden of demonstrating that no issue of material fact exists

and that they are entitled to judgment as a matter of law. Although the bankruptcy court has the

exclusive authority to determine the dischargeability of a debt, it is bound by the principle of

collateral estoppel and the Rooker-Feldman doctrine to accept the State Court’s findings of fact

that establish the nondischargeability claims of the Plaintiffs for false representation and actual

fraud pursuant to § 523(a)(2)(A). The Court finds that the Plaintiffs are entitled to judgment as a

matter of law and that the debt evidenced by the State Court Final Judgments is non-dischargeable.

       IT IS, THEREFORE, ORDERED AND ADJUDGED that the Summary Judgment Motion

is hereby granted.




                                           Page 26 of 27
  19-00038-NPO Dkt 27 Filed 07/10/20 Entered 07/10/20 12:29:55 Page 27 of 27




       IT IS FURTHER ORDERED AND ADJUDGED that the Defendant’s debt to the

Plaintiffs, as evidenced by the State Court Final Judgments, is non-dischargeable in the Bankruptcy

Case pursuant to § 523(a)(2)(A).

       A final judgment will be entered in accordance with Rules 7054 and 9021 of the Federal

Rules of Bankruptcy Procedure.

                                    ##END OF OPINION##




                                          Page 27 of 27
